Name: Commission Regulation (EEC) No 1493/77 of 4 July 1977 amending Regulation (EEC) No 497/70 on rules for the application of export refunds on fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  trade policy
 Date Published: nan

 5. 7 . 77 Official Journal of the European Communities No L 167/5 COMMISSION REGULATION (EEC) No 1493/77 of 4 July 1977 amending Regulation (EEC) No 497/70 on rules for the application of export refunds on fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1034/77 (2 ), and in particular Article 30 (4) thereof, Whereas Council Regulation (EEC) No 2511 /69 of 9 December 1969 laying down special measures for improving the production and marketing of Commu ­ nity citrus fruit (3 ), as last amended by Regulation (EEC) No 1034/77, provided for the granting of a financial compensation for lemons until 31 May 1978 ; Whereas Article 1 (2) of Commission Regulation (EEC) No 497/70 of 17 March 1970 on rules for the application of export refunds on fruit and vegeta ­ bles (4), as last amended by Regulation (EEC) No 2520/75 (5 ) should continue to be applied to lemons in order to avoid any possibility that those products which have benefited from the financial compensa ­ tion referred to in Article 6 of Regulation (EEC) No 2511 /69 should also benefit from the granting of an export refund ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 Article 1 (2) of Regulation (EEC) No 497/70 is hereby amended to read as follows : '2 . Payment of the refund on exports leaving a Member State , other than the producer Member State, of products which could benefit from finan ­ cial compensation pursuant to Regulation (EEC) No 2511 /69 shall , moreover, be subject to the production of proof that the products for which the refund is requested have not benefited from the said compensation .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 4 July 1977 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 1 18 , 20 . 5 . 1972, p. 1 . ( 2 ) OJ No L 125, 19 . 5 . 1977, p. 1 . ( 3 ) OJ No L 318 , 18 . 12 . 1969 , p . 1 . ( «) OJ No L 62, 18 . 3 . 1970 , p . 15 . ( 5 ) OJ No L 257, 3 . 10 . 1975, p . 12 .